Filed 8/6/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


In re S.P. et al., Persons            2d Juv. No. B302636
Coming Under the Juvenile          (Super. Ct. No. 19JD-00225)
Court Law.                          (San Luis Obispo County)


SAN LUIS OBISPO COUNTY
DEPARTMENT OF SOCIAL
SERVICES,

     Plaintiff and Respondent,

v.

D.H.,

     Defendant and Appellant.


      Does a juvenile court have the authority to order
vaccinations for dependent children under its jurisdiction? Yes.
Recently enacted Health and Safety Code section 120372,
subdivision (d)(3)(C) provides that a state public health officer
(SPHO) or a doctor designated by a SPHO “may revoke the
medical exemption.” Does that statute deprive the juvenile court
of that authority? No.
       D.H. (Father) appeals an order of the juvenile court
following a disposition hearing after the San Luis Obispo County
Department of Social Services (DSS) filed a juvenile dependency
petition. (Welf. & Inst. Code, § 300, subd. (b)(1).)1 The order
authorized Father’s children, S.P. and F.P., dependent children of
the juvenile court, to receive vaccinations. The court found
vaccination exemptions the children had received earlier invalid.
We conclude, among other things, that the juvenile court had the
authority to order vaccinations. Nor did it abuse its discretion in
doing so. We affirm.
              FACTS AND PROCEDURAL HISTORY
       On June 4, 2019, DSS filed a juvenile dependency petition
(§ 300, subd. (b)(1)), alleging Father and A.P. (Mother) neglected
and failed to protect their children, S.P., F.P., and E.P. Mother
had a history of substance abuse and mental illness. She had
recently given birth to E.P. Both Mother and E.P. had tested
positive for methamphetamine and marijuana. DSS alleged
Father had a history of substance abuse and mental illness and
was recently incarcerated. The juvenile court detained the
children and placed them under the custody and control of DSS.
       At an August 14, 2019, jurisdiction and disposition hearing,
the juvenile court sustained the original petition and an amended
petition. It found the children to be dependent children within
section 300, subdivision (b). It found continuance of the children
at the parents’ home would be contrary to the children’s welfare.
It ordered DSS to provide family reunification services. The
court scheduled the case for a six-month review hearing.
(§ 366.21, subd. (e).)

      1All statutory references are to the Welfare and
Institutions Code unless otherwise stated.


                                2
       DSS reported to the juvenile court that Dr. Deborah
Kronstad, S.P.’s and F.P.’s current treating pediatrician,
recommended that the children receive vaccinations. Father and
Mother objected. Father told DSS that on March 11, 2018, Dr.
Johnnie Ham had issued letters stating his determination the
children were exempt from vaccinations. Ham wrote that the
children have “a medical reason not to vaccinate,” but did not
state what that medical reason was.
       At a hearing to determine whether the children should be
vaccinated, Ham testified he saw the children once in March
2018 for 45 to 60 minutes. He said he is not a pediatrician and
did not have medical records from the children’s other doctors.
His examination was “very brief.” He checked the children’s
temperatures and their eyes and had them move their arms.
Ham went on to testify, “Most of what I do in my evaluations is
based on history.” He said he relies on what the parents tell him
about the medical history. His medical records do not include the
results of his physical examination. Ham said, “[T]hose physical
findings I don’t consider to be relevant.”
       Ham was asked what was the medical condition that
supported the exemptions but did not describe that condition. He
said, “The law does not require that the child have a medical
condition. . . . [It] allows us to consider both the individual’s
medical history as well as family history.” In response to a
question about the children’s medical condition that supported an
exemption, Ham responded, “I did not see a medical condition
directly with either child.” The parents said members of the
family have had “allergies,” “asthma,” “autoimmune disease,” and
“mental disorders, including autism.” One family member had “a
negative vaccine reaction.”




                               3
       Ham was asked, “Are you aware that the safety for
vaccinations is considered reliable?” Ham: “No, I’m not aware of
that.” In 2018, Ham issued 350 exemptions. For two children, he
charges a $290 fee for an exemption examination.
       The juvenile court declared Ham’s vaccination exemptions
to be “NULL and VOID.” It ruled they were not supported by any
valid medical examinations.
                             DISCUSSION
                                Mootness
       DSS contends the issue whether the juvenile court’s order
to have the children vaccinated is moot. The children “have
already received some, if not all, of the immunizations which are
currently due to them at this time.” (Italics added.)
       “ ‘ “[A]s a general rule, it is not within the function of the
court to act upon or decide a moot question . . . .” ’ ” (In re I.A.
(2011) 201 Cal. App. 4th 1484, 1490.) Courts do not decide issues
that can provide no effective relief for the parties or will have no
impact on their future rights. (Id. at p. 1492.) But exemption
from vaccinations is a recurrent issue. Children will often be
subject to vaccinations on a periodic or yearly basis. This issue
will continue to affect the rights of parties in dependency
proceedings.
              The Court’s Authority to Order Vaccinations
       Father contends the juvenile court had no legal authority to
revoke the vaccination exemptions issued by Ham in 2018 and
then order S.P. and F.P. to be vaccinated. We disagree.
       “ ‘When a child is adjudged a dependent child of the court
on the ground that the child is a person described by Section 300,
the court may make any and all reasonable orders for the care,
supervision, custody, conduct, maintenance, and support of the




                                 4
child, including medical treatment . . . .’ ” (In re Christopher I.
(2003) 106 Cal. App. 4th 533, 554-555, italics added.)
       “[P]rovisions of the Welfare and Institutions Code illustrate
the juvenile court’s authority to make all reasonable orders
relating to medical treatment for a dependent child. No statute
restricts that authority.” (In re Christopher I., supra, 106
Cal.App.4th at p. 555, italics added.) Consequently, the court has
authority “to obtain care – including medical care – in the
dependent child’s best interests and consistent with what the
parents should have obtained or authorized.” (Ibid.)
       Father concedes that the juvenile court generally appears
“to have complete authority” to “order that the children . . . get
vaccinated.” But he contends it does not have authority to vacate
an exemption to vaccinations that a doctor previously issued. He
relies on Ham’s 2018 letters exempting the children “from any
vaccinations.” He challenges the court’s finding that the
exemptions were null and void.
       But the most relevant issue in the juvenile court’s ruling
was whether the children at the current time needed vaccinations.
The court found they did. It said, “The physicians(s) retained by
the Social Services Department recommended a series of
vaccinations for each child for their protection . . . .” (Italics
added.) The court ordered “that the children . . . get vaccinated”
because it was medically necessary. Because the court had
inherent authority to decide whether dependent children should
be vaccinated (In re Christopher I, supra, 106 Cal.App.4th at pp.
556-557), it necessarily had authority to decide all objections to
vaccinations, including exemptions.
       Evidence in the record supports the juvenile court’s finding
that the children needed vaccinations. At the August 14, 2019,




                                 5
hearing, the DSS social worker testified that both S.P.’s and
F.P.’s “pediatricians are recommending that they receive their
vaccinations.”
       DSS also submitted letters from Dr. Kronstad, a current
treating doctor of the children. She was a board-certified
pediatrician. She stated, “[N]o medical condition currently exists
that would prevent [the children] from receiving vaccinations as
recommended by the [American Academy of Pediatrics] and
CDC.” (Italics added.) She described the specific vaccinations
that S.P. and F.P. needed to bring them “up to date” on their
vaccines. She set forth a timetable for the specific types of shots
they needed and the time periods during which they had to be
administered. This was strong evidence to support findings that
the children needed vaccinations and the exemptions were not
currently valid. There is usually “no better evidence of the state
of one’s health” than the medical opinions from the patient’s
current treating doctor. (Gunn v. Employment Development Dept.
(1979) 94 Cal. App. 3d 658, 664, fn. 6.)
       Father notes that a recently passed statute provides that a
state public health officer (SPHO) or a doctor designated by a
SPHO “may revoke the medical exemption.” (Health & Saf. Code,
§ 120372, subd. (d)(3)(C).) He argues this means the juvenile
court does not have authority to revoke an exemption. We
disagree.
       “Statues should be given a construction consistent with the
legislative purpose . . . .” (Silberman v. Swoap (1975) 50
Cal. App. 3d 568, 571.) The Legislature was concerned with the
public health consequences of doctors issuing improper
exemptions. Section 120372 increases the number of people who
have authority to revoke exemptions. It does not preclude a court




                                6
from taking appropriate action where the evidence demonstrates
the exemption was fraudulent or without foundation. To
conclude otherwise would divest the court’s authority and could
endanger the children’s health. There is no statutory bar to
preclude the juvenile court from ordering dependent children to
receive medically necessary vaccinations. (In re Christopher I.,
supra, 106 Cal.App.4th at p. 555.)
             Rejecting Ham’s Testimony and Exemptions
       Father contends the juvenile court erred in not accepting
Ham’s testimony and then deciding to reject the vaccination
exemptions. But the court had valid reasons to reject both. As
DSS notes, Ham’s exemption letters failed to comply with
statutory requirements. The letters only state that the children
have “a medical reason not to vaccinate.” But the statute
requires that the exemption letter must specify “the specific
nature . . . of the medical condition.” (Health & Saf. Code,
§ 120370, subd. (a)(1).) In addition, 1) Ham was not a
pediatrician, 2) he was not one of the children’s current treating
doctors, and 3) his 2018 letters did not include descriptions of the
children’s current medical needs.
       Moreover, the juvenile court’s findings indicate that it
implicitly determined Ham was not a credible witness.
“Credibility of witnesses and weight of the evidence are matters
for the trier of fact.” (Biren v. Equality Emergency Medical
Group, Inc. (2002) 102 Cal. App. 4th 125, 143.) We may not
consider testimony the juvenile court rejected as not credible.
(Ibid.)
       The juvenile court said, “The reality is that Dr. Ham issued
the exemption on March 11, 2018, after receiving a request for an
exemption supported solely by an uncorroborated or unverified




                                 7
family history provided by the parents, and without anything
resembling a medical evaluation or examination of the minors.”
(Italics added.) “[Ham] does not take any blood or tissue samples
or anything of that nature. He does not conduct any neurological
exam. . . . He testified that neither child had an existing medical
condition at the time of his examination.” (Italics added.) The
court concluded, “To rely solely on the information provided by a
parent (the ‘family history’) without any rudimentary medical
evaluation is simply ripe for abuse and patently wrong.” (Italics
added.)
       Ham testified, “Most of what I do in my evaluations is
based on history.” But he admitted he did not have any medical
records to document that history from the children’s other doctors
at the time he issued the exemptions. He was asked if the results
of his medical exam of S.P. “are in the medical record.” He
answered, “They are not there because those physical findings I
don’t consider to be relevant . . . .” He expressed the view that
“vaccines are dangerous and unsafe.” This view has been rejected
by the courts. (Brown v. Smith (2018) 24 Cal. App. 5th 1135,
1143.) “ ‘[C]ompulsory immunization has long been recognized as
the gold standard for preventing the spread of contagious
diseases.’ ” (Love v. State Dept. of Education (2018) 29
Cal. App. 5th 980, 993.) It ensures the health and safety of
children. (Id. at p. 990.) A major cause for the spread of disease
is the presence of a significant number of children who have not
been vaccinated. (Id. at p. 987.) In 2018 alone, Ham issued 350
vaccination exemptions. He charged a fee for each exemption.
DSS believed Ham issued questionable exemptions. It acted
properly by bringing this issue to the court.




                                8
      Ham testified that he had been disciplined by the Medical
Board of California for “providing false documentation” and that
he was on probation for 10 years. Father, citing Health and
Safety Code section 120372, subdivision (d)(4), (7)(C), argues this
discipline does not invalidate Ham’s 2018 exemptions because the
discipline was “unrelated to issuing medical exemptions.” But
even if so, Father has not shown why the juvenile court could not
consider this evidence in evaluating Ham’s credibility.
      The juvenile court could reasonably find Ham did not know
the children’s current need for vaccinations. Ham was not a
treating doctor, not a pediatrician, had only briefly seen the
children on one occasion one-and-one-half years ago, and did not
have medical records documenting their medical histories before
he made his 2018 exemptions. Even without deciding whether
the 2018 exemptions were valid, the court could alternatively find
they were not currently relevant.
      We have reviewed Father’s remaining contentions and
conclude he has not shown grounds for reversal.
                           DISPOSITION
      The order is affirmed.
      CERTIFIED FOR PUBLICATION.




                                    GILBERT, P. J.
We concur:



             YEGAN, J.              PERREN, J.




                                9
         Charles S. Crandall, Roger T. Picquet, Judges

           Superior Court County of San Luis Obispo

               ______________________________



     Jesse F. Rodriguez, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rita L. Neal, County Counsel, and Chelsea K. Kuhns,
Deputy, for Plaintiff and Respondent.




                              10